Tadtaeeebo, J.
The commercial firm of M. H. Dosson & Co., composed of M. H. Dosson and W. D. L. McRae, having business transactions with the firm of R. Marsh Denman & Co.j during the years 1856-57, to the amount of §1,871 with interest, there was a balance due the latter, on the 4th of November, 1857, of §421 56. In liquidation of this sum, R. Marsh Denman to, Co. received a promissory note, payable on the 10th *10clay of February, 1858, drawn by M. H. Dosson & Co., payable to the order of, and endorsed by, J. E. Todd & Go. As owners and holders of this noto, R. Marsh Denmau & Co. caused it to be duly protested at maturity, and notices to be given to the several parties entitled to notice. They subsequently brought suit against the drawers and J. E. Todd, one of the endorsers. On the 2d March, 1860, judgment was rendered against Dosson, McRae and Todd, in solido, for the amount of the note, with eight per cent, interest from the 13th of February, 1858, costs of protest and costs of suit.
From this judgment McRae appealed.
The defense sot up by the appellant.is, that ho was not, at the*time of the institution of the suit, nor at tlio time the note was given, a member of the firm of M. H. Dosson & Co. Ho further denies that he, or any firm with which ho was connected, has ever received any consideration for said note.
The evidence shows that the following notice appeared in the Commercial Bulletin, 'on the 10th of December, 1856 :
“Notice.—The undersigned this day retires from tlio firm of M. H. Dosson & Co., by mutual consent. (Signed) ‘VV. D. L. McRae.
New Orleans, December 10, 1856.”
The appellant propounded a number of interrogatories to the plaintiffs, tending to show his withdrawal from the firm of M. II. Dosson & Co., but he entirely failed to elicit by their answers any knowledge whatever of' that fact. Their answers déelare that they were not subscribers to the Commercial Bulletin, and that they never saw the appellant’s advertisement in the paper, nor ever knew of its being there; that they never-learned from any other source that the appellant had withdrawn from the firm. They aver, moreover, that they took the note upon the credit of all the parties to it, supjDosing McRae to be a member of the firm of M. H. Dosson & Co., as they'had had previous dealings with that firm.
It appears clearly that business relations existed between the two firms-from July, 1856, until November, 1857. It seems to be the Settled ruléthat, in a case like the present, a retiring partner is not exonerated from responsibility for subsequent engagements, made in the name of the partnership, with persons previously in the habit of dealing with it, unless special notice of the withdrawal be given them. A general notice in the newspapers does not suffice. 6 L. R. 683. 12 An. 773. Story on Eartnership, 160, 334, 335, 336.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.